     Case 2:19-cv-13298-MLCF-MBN Document 21 Filed 06/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

MONICA MITCHELL, MELISSA
BURKETT, and TAMMY CAVANAUGH

               Plaintiffs,

       v.                                             CIVIL NO. 2:19-CV-13298-MLCF-MBN
PARISH OF JEFFERSON, EAST BANK
CONSOLIDATED SPECIAL SERVICE
FIRE PROTECTION BUREAU OF
JEFFERSON PARISH, DAVID TIBBETS, IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITY, ROBERT FUNK, IN HIS
OFFICIAL AND INDIVIDUAL CAPACITY,
123 INSURANCE COMPANY, and XYZ
INSURANCE COMPANY

               Defendants.


             JOINT MOTION TO SUBSTITUTE ATTORNEYS OF RECORD

       Pursuant to Local Rule 83.2.11, plaintiffs Monica Mitchell, Melissa Burkett, and Tammy

Cavanaugh respectfully move the Court, ex parte, to enroll and substitute the following person as

her attorney of record in this case in place of her current attorneys of record, Scott L. Sternberg,

David A. LaCerte, M. Suzanne Montero, Michael S. Finkelstein, and, Natalie K. Mitchell of the

law firm of Sternberg, Naccari & White, LLC:

       Kevin S. Vogeltanz (Bar #32746)
       The Law Office of Kevin S. Vogeltanz, LLC
       Email: vogeltanz@gmail.com
       Telephone: (504) 275-5149
       Fax: (504) 910-1704
       823 Carroll Street, Suite A
       Mandeville, LA 70448

       All plaintiffs have given their written, informed consent to enroll and substitute Mr.

Vogeltanz as their attorney of record in this case. Mr. Vogeltanz is a member in good standing



                                                 1
     Case 2:19-cv-13298-MLCF-MBN Document 21 Filed 06/16/20 Page 2 of 2



before the bar of this Court and is a properly registered e-filer with the Court’s CM/ECF and

PACER systems. Mr. Vogeltanz has significant experience litigating Title VII actions in this

Court.

                                              Respectfully submitted:

                                              /s/ Kevin S. Vogeltanz
                                              Kevin S. Vogeltanz, TA (Bar #32746)
                                              The Law Office of Kevin S. Vogeltanz, LLC
                                              823 Carroll Street, Suite A
                                              Mandeville, LA 70448
                                              Telephone: (504) 275-5149
                                              Facsimile: (504) 910-1704
                                              Email: vogeltanz@gmail.com

                                              Enrolling counsel for plaintiffs Monica Mitchell,
                                              Melissa Burkett, and Tammy Cavanaugh

                                              and,

                                              /s/ Scott L. Sternberg
                                              Scott L. Sternberg (Bar #33390)
                                              David LaCerte (Bar # 32535)
                                              Michael S. Finkelstein (Bar # 35476)
                                              M. Suzanne Montero (Bar # 21361)
                                              Natalie K. Mitchell (Bar #32599)
                                              STERNBERG, NACCARI & WHITE, LLC
                                              935 Gravier Street, Suite 2020
                                              New Orleans, LA 70112
                                              Telephone: (504) 324-2141
                                              Facsimile: (504) 534-8961
                                              scott@snw.law | suzy@snw.law | natalie@snw.law

                                              Current and disengaging counsel for all plaintiffs

                             LOCAL RULE 5.4 CERTIFICATION

        Pursuant to Local Rule 5.4, no certificate of service is required for this motion because all
parties are electronic filers and will receive notice through the court’s electronic filing system.

                                              /s/ Kevin S. Vogeltanz




                                                 2
